Case 1:19-cv-00454-DKW-RT Document 11-12 Filed 10/31/19 Page 1 of 12   PageID #:
                                    787




                Exhibit J
 Case
How   1:19-cv-00454-DKW-RT
    Much                           Document 11-12 Filed 10/31/19 Page 2 of 12
          Does It Cost to Paint a Car?                                              PageID
                                                                                    Page 1 of#:11
                                             788



                    --                                                     > SUBSCRIBE

      How Much Does It Cost to Paint a Car?
     Know the facts and follow these few tips to get the best paint job for the
     money.

     By NICK KURCZEWSKI MAY 14, 2019




     Getty Images



     It can pay-literally and figuratively-to make your old car look almost new
     with a fresh paint job. First, there's the psychic pay you get in return for having
      a good-looking car once again. And then there's the potential financial payoff
     when you sell your ride; it should be more valuable. So, how much does it cost
     to paint a car?

     The answer depends on what you want to get from the paint job. How much it
      costs to paint a car, truck, or SUV varies widely depending on the level of

                                                                                EXHIBIT "J"
https://www.caranddriver.com/features/a27438340/cost-to-paint-car/                   10/21/2019
 Case
How   1:19-cv-00454-DKW-RT
    Much                          Document 11-12 Filed 10/31/19 Page 3 of 12
         Does It Cost to Paint a Car?                                             PageID
                                                                                  Page 2 of#:11
                                            789


     detail in the pre-painting preparation process and the quality of the paint. Are
     you interested in a quick and economical way to pump up the value of your car
     before selling it? Then a less expensive paint job could be just fine.

     At the other end of the spectrum is a restoration project. If you're repainting a
     car or refurbishing a ride you want to keep for a long time, it makes sense to
     invest considerably more. This is especially true if the car is highly valuable; a
     cheap paint job will detract from its value should you decide to sell.

     Price Ranges for Paint Jobs




     Getty Images


     Google "how much does it cost to repaint a car," and you'll find that there are
     national chains that charge only a few hundred dollars to paint your car or
     truck. This might not be a bad option if you're on a tight budget. But know
     that there are plenty of potential pitfalls to slapping a cheapo paint job on your
     car or truck. For starters, the quality of the paint might not match what was
     originally used on your car. Most newer vehicles, for example, have a clear-



https://www.caranddriver.com/features/a27438340/cost-to-paint-car/                  10/21/2019
 Case
How   1:19-cv-00454-DKW-RT
    Much                          Document 11-12 Filed 10/31/19 Page 4 of 12
         Does It Cost to Paint a Car?                                                   PageID
                                                                                        Page 3 of#:11
                                            790


     coat finish that adds extra work to the repainting process if you want to do it
     right. Add some repairs to exterior dings and small dents, and these steps can
     bump the price from several hundred bucks to well over a thousand.



     Paint Colors



                                    The 34 Wildest, Craziest Car Paint Colors in 2019




                                    How Car Companies Choose Paint Colors




     These less expensive paint jobs won't have the same level of care and attention
     put into them as pricier options-how could they? According to the price-
     tracking site CostHelper, a third of consumers who purchased cheap paint
     jobs-which averaged $566-were unhappy with the results. Consumers spent
     between $1000 and $3500 for what they described as good-quality, "thorough"
     paint jobs. According to consumers who reported their prices to the site, it
     takes at least $2500 to obtain a "showroom quality" paint job. If you're in the
     mood to go wild with metallic paints or multiple colors-and maybe some
     flames down the side-look out. The most outlandish paint jobs on custom
     cars or hot rods can cost tens of thousands. But you don't have to break the
     bank to get a great paint job; consumers on the CostHelper site reported
     spending an average of $4975 for high-quality paint jobs.
     So, think twice if that 1996 Honda Civic you loved in college needs new paint.
     You don't want to end up with the most expensive used economy car on the
     planet. When getting your car painted, here are five essential things to
     consider:


https://www.caranddriver.com/features/a27438340/cost-to-paint-car/                       10/21/2019
 Case
How   1:19-cv-00454-DKW-RT
    Much                           Document 11-12 Filed 10/31/19 Page 5 of 12
          Does It Cost to Paint a Car?                                            PageID
                                                                                  Page 4 of#:11
                                             791


     Decide How Good a Paint Job You Really Need
     If your car has only a few minor chips and blemishes, then painting the entire
     vehicle probably doesn't make sense. Repainting the hood and touching up
     door dings should range from $200 to $1000, depending on how much work is
     required. Keep in mind that where you live can determine the degree of
     repairs. Cars in hot climates, where sun is the biggest enemy, battle with hazy
     finishes and faded paint caused by intense heat and damaging rays. This could
     make touch-up repairs more difficult, since affected areas will likely be large
     surfaces such as the hood, rear deck, and roof. Then again, cars in cooler
     climates could have touches of rust beneath the paint that require attention.

     Don't Paint over Problems




     Getty Images


     You wouldn't paint your house if the siding was falling off. Never put a thin,
     superficial, cosmetic cover-up over a structural problem-and painting over
     dents or rust without addressing serious issues is just that. If your vehicle has
     lots of dings and some rust, painting over the problems will only make them



https://www.caranddriver.com/features/a27438340/cost-to-paint-car/                 10/21/2019
 Case
How   1:19-cv-00454-DKW-RT
    Much                           Document 11-12 Filed 10/31/19 Page 6 of 12
          Does It Cost to Paint a Car?                                                PageID
                                                                                      Page 5 of#:11
                                             792


     worse in both the near and long term. A shiny, fresh coat of paint will likely
     make body damage even more visible, while rusting panels will continue to rot
     if they're not properly tended to. Paint is cosmetic, not a means to cover up
     bodywork issues.

                                      Advertisement - Continue Reading Below



     Keep Your Budget Realistic
     Let's say you have an older vehicle with high miles, valued at a couple
     thousand dollars. It's looking a little tired, but you love the car, and it's still
     running great. Opting for a cheaper repaint in the same color is fine if all you
     want is a quick exterior freshening for minimal cash outlay. This might hold
     true if you're looking to sell this same car. Spending several hundred bucks,
     maybe a thousand or two, could bump the asking price, though probably not
     by more than you'll spend on the paint job. On the other hand, if you have a
     vehicle that's either a classic or something with a higher value, skimping on
     paint can be a recipe for disaster. You could adversely affect the car's value
     and potentially be stuck with a finish that's not even close to what the car
     looked like when new.

     Understand the Work Involved




https://www.caranddriver.com/features/a27438340/cost-to-paint-car/                     10/21/2019
 Case
How   1:19-cv-00454-DKW-RT
    Much                           Document 11-12 Filed 10/31/19 Page 7 of 12
          Does It Cost to Paint a Car?                                           PageID
                                                                                 Page 6 of#:11
                                             793




     Getty Images


     For an inexpensive paint job, preparation will be minimal, and the shop might
     not include repairs to rust and door dings. The glass area and other non-
     painted exterior trim will be covered up before repainting, but that's about it.
     From 50 feet away it might look fine, but up close there will be numerous
     telltale signs it was a surface respray, such as overspray on the rubber gaskets
     around the windows and on exterior trim, differences in the color of the
     doorjambs, and spots of overspray where the masking off wasn't perfect. If you
     know this going into the process, okay. Just understand what you're paying
     for, and check to see if there's any kind of warranty on the work.

     Paying More Gets You a Better Paint Job




     Getty Images


     The more you pay, the better the paint shop's preparation. Some shops simply
     won't do slapdash, budget work. Some will offer several levels of paint jobs. As



https://www.caranddriver.com/features/a27438340/cost-to-paint-car/                10/21/2019
 Case
How   1:19-cv-00454-DKW-RT
    Much                          Document 11-12 Filed 10/31/19 Page 8 of 12
         Does It Cost to Paint a Car?                                                 PageID
                                                                                      Page 7 of#:11
                                            794


     you move up the price ladder, shops will remove more trim pieces and items
     like the head- and taillamps. This ensures the pain will cover sharp bends in
     the sheetmetal and get into the crevices in the body where the older paint
     might have shown through. In more expensive paint jobs, the prep will likely
     also involve sanding off the older paint, fixing exterior damage, and even
     removing glass. This adds time and money to the process, which is why
     something along these lines could cost $5000 or more.



     Restorations



                                   Extending Historic Preservation to Automobiles




                                    How to Restore Your Taillights to Look Like New




                                    Restored by Touch




     The most expensive paint jobs amount to a restoration: having the car largely
     or entirely disassembled to make certain every single section and panel gets
     repaired and repainted to look as good as or better than when it rolled off the
     assembly line. This includes doing metalwork and using body filler to ensure
     panels are arrow straight before painting, attacking the engine bay, painting
     the interior of the trunk, and repainting other, often extremely hard-to-reach
     spots. This process could cost tens of thousands of dollars and is usually
     reserved for high-end classics, vintage vehicles, or highly valuable sports cars



https://www.caranddriver.com/features/a27438340/cost-to-paint-car/                     10/21/2019
 Case
How   1:19-cv-00454-DKW-RT
    Much                          Document 11-12 Filed 10/31/19 Page 9 of 12
         Does It Cost to Paint a Car?                                            PageID
                                                                                 Page 8 of#:11
                                            795


     and exotics. Just check out the work done on TV restoration shows such as
     Overhaulin' or Restoration Garage, and you'll see how much time and effort go
     into an all-out refurbishing. Remember, these shows often compress months or
     years of work into a single half-hour installment. Full restorations run into the
     hundreds and sometimes thousands of hours in pursuit of paint perfection.
     And you pay dearly for those hours.
     For most of us, though, those are far better paint jobs than we'll ever need for
     our personal rides. Keep the above five points in mind as you consider a new
     paint job, and you'll find it easier to match your needs to your budget.


     Proper Driving Shoes for Racing, Touring, or Just
     Running Errands
     Pistone X Sneaker
     piloti.com

     $168.00


        BUY NOW

     Officina Loafer
     piloti.com

     $135.00


        BUY NOW

     1923Retro
     Limited Edition
     Boot
     piloti.com

     $175.00


        BUY NOW

     Superleggera
     Racing Shoe
     piloti.com

     $99.00



https://www.caranddriver.com/features/a27438340/cost-to-paint-car/                10/21/2019
CaseMuch
How  1:19-cv-00454-DKW-RT        Document 11-12 Filed 10/31/19 Page 10 of 12
         Does It Cost to Paint a Car?                                                         PageID
                                                                                             Page 9 of #:
                                                                                                       11
                                            796


        BUY NOW




                                               MORE FROM



                                          FEATURES



     Remember the Fiero                               The 20 Quickest Cars in Lightning Lap History

                                       Advertisement - Continue Reading Below




     Fastest Sedans in Lightning Lap History          Long Loans Make Sense




https://www.caranddriver.com/features/a27438340/cost-to-paint-car/                            10/21/2019
CaseMuch
How  1:19-cv-00454-DKW-RT        Document 11-12 Filed 10/31/19 Page 11 of 12 Page
         Does It Cost to Paint a Car?                                          PageID
                                                                                  10 of #:
                                                                                        11
                                            797

     Lightning Lap 2019: Every Car, Every Lap       2019 Alfa Romeo Stelvio QF at Lightning Lap
     Time!




     2019 BMW M2 Competition at Lightning Lap       2019 Toyota Camry XSE V-6 at Lightning Lap
     2019                                           2019




     The Unbelievable Tale of the Senna Super Fix   Hyundai Veloster N at Lightning Lap




                                 Join the Conversation

                                         Show Comments




     f    ~       a   @

     Contact Us                                     Hearst Autos




https://www.caranddriver.com/features/a27438340/cost-to-paint-car/                         10/21/2019
CaseMuch
How  1:19-cv-00454-DKW-RT        Document 11-12 Filed 10/31/19 Page 12 of 12 Page
         Does It Cost to Paint a Car?                                          PageID
                                                                                  11 of #:
                                                                                        11
                                                            798


     Comments                                                  RSS Feed

     Subscribe                                                 Give a Gift

     Digital Editions                                          Customer Service




     We may earn a commission for purchases made through our links.

     ©2019 Hearst Magazine Media, Inc. All Rights Reserved.


     Privacy Notice     Your California Policy Rights   Interest-Based Ads   Terms of Use




https://www.caranddriver.com/features/a27438340/cost-to-paint-car/                          10/21/2019
